***Text Omitted and Filed Separately with the Commission

Confidential Treatment Requested

Under 17 C.F.R. Sec. 200.80(b)(4),

200.83 and 240.24b-2

 

 

 

CREDIT AND SECURITY AGREEMENT

BY AND BETWEEN

EXABYTE CORPORATION

AND

WELLS FARGO BUSINESS CREDIT, INC.

 

March 9, 2005

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

CREDIT AND SECURITY AGREEMENT

Dated as of March 9, 2005

Exabyte Corporation, a Delaware corporation (the “Borrower”), and Wells Fargo
Business Credit, Inc., a Minnesota corporation (the “Lender”), hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1     Definitions. For all purposes of this Agreement, except as
otherwise expressly provided, the following terms shall have the meanings
assigned to them in this Section or in the Section referenced after such term:

“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including each and every right of the Borrower to the payment of money,
whether such right to payment now exists or hereafter arises, whether such right
to payment arises out of a sale, lease or other disposition of goods or other
property, out of a rendering of services, out of a loan, out of the overpayment
of taxes or other liabilities, or otherwise arises under any contract or
agreement, whether such right to payment is created, generated or earned by the
Borrower or by some other Person who subsequently transfers such Person’s
interest to the Borrower, whether such right to payment is or is not already
earned by performance, and howsoever such right to payment may be evidenced,
together with all other rights and interests (including all Liens) which the
Borrower may at any time have by law or agreement against any account debtor or
other obligor obligated to make any such payment or against any property of such
account debtor or other obligor; all including but not limited to all present
and future accounts, contract rights, loans and obligations receivable, chattel
papers, bonds, notes and other debt instruments, tax refunds and rights to
payment in the nature of general intangibles.

“Accounts Advance Rate” means eighty percent (80%), which rate shall be reduced
by 1% for each 1% by which Dilution exceeds 10%, or such lesser rate as the
Lender in its sole discretion may deem appropriate from time to time.

“Advance” means a Revolving Advance.

“Affiliate” or “Affiliates” means Meritage Investment Partners, LLC, G. Jackson
Tankersley, Jr., and any other Person controlled by, controlling or under common
control with the Borrower, including any Subsidiary of the Borrower. For
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Credit and Security Agreement.

“Availability” means the amount, if any, by which the Borrowing Base exceeds the
sum of (i) the outstanding principal balance of the Revolving Note and (ii) the
L/C Amount.

“Book Net Worth” means the aggregate of the common and preferred shareholders’
equity in the Borrower, determined in accordance with GAAP, adjusted for the
cumulative current-year effect of foreign exchange gains and losses and non-cash
effects of expensing stock-based compensation.

“Borrowing Base” means at any time the lesser of:

(a)

The Maximum Line Amount; or

 

(b)

Subject to change from time to time in the Lender’s sole discretion, the sum of:

 

 

(i)

the product of the Accounts Advance Rate times Eligible Accounts, plus



 


--------------------------------------------------------------------------------



 

(ii)    The lesser of (A) the product of the Inventory Advance Rate times
Eligible Inventory or (B) $2,500,000, less

(iii)

The Foreign Accounts Deductible Reserve, less

(iv)

The Distributor Pipeline Reserve, less

 

(v)

The Borrowing Base Reserve, less

 

(vi)

The Wells Fargo Bank Obligations Reserve.

 

“Borrowing Base Reserve” means, as of any date of determination, such amounts
(expressed as either a specified amount or as a percentage of a specified
category or item) as the Lender may from time to time establish and adjust in
reducing Availability (a) to reflect events, conditions, contingencies or risks
which, as determined by the Lender, do or are reasonably likely to affect (i)
the Collateral or its value, (ii) the assets, business or prospects of the
Borrower, or (iii) the security interests and other rights of the Lender in the
Collateral (including the enforceability, perfection and priority thereof), or
(b) to reflect the Lender’s judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or was
reasonably likely to have been incomplete, inaccurate or misleading in any
material respect, or (c) in respect of any state of facts that the Lender
determines constitutes a Default or an Event of Default.

“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.

“Capital Expenditures” means for a period, any expenditure of money during such
period for the lease, purchase or other acquisition of any capital asset, or for
the lease of any other asset whether payable currently or in the future.

“Change of Control” means the occurrence of any of the following events:

(a)     Any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) other than Meritage Investment Partners,
LLC or G. Jackson Tankersley, Jr. is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of more than 40 percent of the voting power of all
classes of Owners of the Borrower.

(b)    During any consecutive two-year period, individuals who at the beginning
of such period constituted the board of Directors of the Borrower (together with
any new Directors whose election to such board of Directors, or whose nomination
for election by the Owners of the Borrower, was approved by a vote of two thirds
of the Directors then still in office who were either Directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
Directors of the Borrower then in office.

(c)     Tom Ward and Carroll A. Wallace shall cease to actively manage the
Borrower’s day-to-day business activities, unless within 60 days thereafter
replacement officers, reasonably acceptable to the Lender in its discretion, are
hired.

“Collateral” means all of the Borrower’s right, title and interest in the
Accounts, chattel paper and electronic chattel paper, deposit accounts,
documents, Equipment, General Intangibles, goods, instruments, Inventory,
Investment Property, letter-of-credit rights, letters of credit, all sums on
deposit in any Collateral Account, and any items in any Lockbox; together with
(i) all substitutions and replacements for and products of any of the foregoing;
(ii) in the case of all goods, all accessions; (iii) all accessories,
attachments, parts, equipment and repairs now or hereafter attached or affixed
to or used in connection with any goods; (iv) all warehouse receipts, bills of
lading and other documents of title now or hereafter covering such goods;
(v) all collateral subject to the Lien of any Security Document; (vi) any money,
or other assets of the Borrower that now or hereafter come into the possession,
custody, or control of the Lender; (vii) all sums on deposit in the Special
Account; (viii) proceeds of any and all of the foregoing; (ix) books and records
of the Borrower, including all mail or electronic mail addressed to Borrower;
and (x) all of the foregoing, whether now owned or existing or hereafter
acquired or arising or in which the Borrower now has or hereafter acquires any
rights.



 


--------------------------------------------------------------------------------



 

“Collateral Account” means the “Lender Account” as defined in the Wholesale
Lockbox and Collection Account Agreement.

“Commitment” means the Lender’s commitment to make Advances to, and to cause
Wells Fargo Bank to issue Letters of Credit for the account of, the Borrower
pursuant to Article II.

“Constituent Documents” means with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person’s owners.

“Copyright Security Agreement” means each and every Copyright Security Agreement
now or hereafter executed by the Borrower or any Guarantor in favor of the
Lender.

“Credit Facility” means the credit facility under which Revolving Advances and
Letters of Credit are to be made available to the Borrower by the Lender under
Article II.

“Cut-off Time” means 11:00 a.m., Denver, Colorado time.

“Default” means an event that, with giving of notice or passage of time or both,
would constitute an Event of Default.

“Default Period” means any period of time beginning on the day an Event of
Default occurs and ending on the date identified by the Lender in writing as the
date that such Event of Default has been cured or waived.

“Default Rate” means an annual interest rate equal to three percent (3%) over
the otherwise-applicable Floating Rate, as such rate may change from time to
time.

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the trailing three-month period ending on the date of
determination, that is the result of dividing the Dollar amount of (a) actual
bad debt write-downs, discounts, advertising allowances, credits, or other
dilutive items with respect to the Accounts as determined by Lender in its sole
discretion during such period, by (b) Borrower’s net sales during such period
(excluding extraordinary items) plus the dollar amount of clause (a).

“Director” means a director if the Borrower is a corporation, a governor,
manager, or managing member if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

“Discretionary Reduction” means any of the following that is unilaterally
adopted by the Lender through the exercise of its sole discretion at any time
except during a Default Period: (A) a reduction by the Lender in any advance
rate under the Borrowing Base; (B) a disqualification (in accordance with
subsection (xiv) of the definition of Eligible Accounts) of any Account that
would otherwise have been an Eligible Account; or (C) disqualification (in
accordance with subsection (x) of the definition of Eligible Inventory) of any
Inventory that would otherwise have been Eligible Inventory.

“Discretionary Reduction Date” means any date on which the Borrowing Base is
less than 90% of the amount it would have been had no Discretionary Reductions
been adopted.

“Distributor Pipeline Reserve” means an amount equal to the distributors’
aggregate price of all of the Borrower’s hardware products delivered and
invoiced to such distributors, but which remain unsold more than 11 weeks after
the invoice date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group which includes the Borrower and which is treated as a
single employer under Section 414 of the IRC.

“Eligible Accounts” means all unpaid Accounts arising from the sale or lease of
goods or the performance of services, net of any credits, but excluding any such
Accounts having any of the following characteristics:



 


--------------------------------------------------------------------------------



 

(i)     that portion of Accounts (A) unpaid more than [...***...] days past the
invoice date or (B) having payment terms greater than [...***...] days;

(ii)    That portion of Accounts related to goods or services (A) with respect
to which the Borrower has received notice of a claim or dispute or (B) which are
subject to a claim of offset or a contra account;

(iii)   That portion of Accounts not yet earned by the final delivery of goods
or rendition of services, as applicable, by the Borrower to the customer,
including progress billings, and that portion of Accounts for which an invoice
has not been sent to the applicable account debtor;

(iv)   Accounts constituting (i) proceeds of copyrightable material unless such
copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless an
application has been filed with, or a patent has been issued by, the United
States Patent and Trademark Office, containing claims covering such patentable
inventions;

(v)    Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that there shall be included in Eligible Accounts that
portion of Accounts owed by such units of government for which the Borrower has
provided evidence satisfactory to the Lender that (A) the Lender has a first
priority perfected security interest and (B) such Accounts may be enforced by
the Lender directly against such unit of government under all applicable laws);

(vi)   Accounts owed by an account debtor located outside the United States or
Canada which are not (A) backed by a bank letter of credit naming the Lender as
beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion;

(vii)  Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;

(viii)

Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of the
Borrower;

(ix)   Accounts not subject to a duly perfected security interest in the
Lender’s favor or which are subject to any Lien in favor of any Person other
than the Lender;

(x)

That portion of Accounts that has been restructured, extended, amended or
modified;

(xi)   That portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;

(xii)  Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds 25%
of the aggregate amount of all Accounts; provided, however, that for the account
debtors listed below, such threshold shall instead be as follows:

 

Account Debtor

Concentration Limit

[...***...]

[...***...]%

[...***...]

[...***...]%

[...***...]

[...***...]%

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

(xiii) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if [...***...]% or more of the total amount of Accounts due from such
debtor is ineligible under clauses (i), (ii)(A), or (x) above; provided,
however, that for the account debtors listed below, such threshold shall instead
be as follows:

 

Account Debtor

Cross-Aging Limit

[...***...]

[...***...]%

[...***...]

[...***...]%

 

(xiv) Accounts, or portions thereof, otherwise deemed ineligible by the Lender
in its sole discretion.

“Eligible Inventory” means all finished goods Inventory of the Borrower located
at the Borrower’s Premises in Boulder, Colorado, valued at the lower of cost or
market in accordance with GAAP; but excluding any Inventory having any of the
following characteristics:

(i)     Inventory that is: in-transit; located at any warehouse, job site or
other premises not approved by the Lender in writing; not subject to a duly
perfected first priority security interest in the Lender’s favor; subject to any
lien or encumbrance that is subordinate to Lender’s first priority security
interest; covered by any negotiable or non-negotiable warehouse receipt, bill of
lading or other document of title; on consignment from any Person; on
consignment to any Person or subject to any bailment unless such consignee or
bailee has executed an agreement with the Lender;

(ii)    Supplies, packaging, maintenance parts or sample Inventory, or customer
supplied parts or Inventory;

(iii)

Work-in-process and raw materials Inventory;

(iv)   Inventory that is damaged, defective, obsolete, or not currently saleable
in the normal course of the Borrower’s operations, or the amount of such
Inventory that has been reduced by shrinkage;

(v)    on any date of determination, the amount by which (A) finished goods
Inventory that would constitute Eligible Inventory (except for this clause (v))
exceeds (B) Maximum Allowable Finished Goods for such date.

(vi)   Inventory that the Borrower has returned, has attempted to return, is in
the process of returning or intends to return to the vendor thereof;

(vii)

Inventory that is perishable or live;

(viii) Inventory manufactured by the Borrower pursuant to a license unless
either (A) the applicable licensor has agreed in writing to permit the Lender to
exercise its rights and remedies against such Inventory or (B) the applicable
license permits unrestricted sale of such Inventory by the Borrower and by any
assignee of the Borrower;

(ix)

Inventory that is subject to a Lien in favor of any Person other than the
Lender; and

(x)

Inventory otherwise deemed ineligible by the Lender in its sole discretion.

 

“Environmental Law” means any federal, state, local or other governmental
statute, regulation, law or ordinance dealing with the protection of human
health and the environment.

“Equipment” means all of the Borrower’s equipment, as such term is defined in
the UCC, whether now owned or hereafter acquired, including but not limited to
all present and future machinery, vehicles, furniture, fixtures, manufacturing
equipment, shop equipment, office and recordkeeping equipment, parts, tools,
supplies, and

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

including specifically the goods described in any equipment schedule or list
herewith or hereafter furnished to the Lender by the Borrower.

“Event of Default” has the meaning set forth in 0.

“Financial Covenants” means the covenants set forth in 0.

“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus one percent (1.00%), which interest rate shall change when and as the Prime
Rate changes.

“Foreign Accounts Deductible Reserve” means an amount equal to the unpaid amount
of the annual deductible on the Borrower’s foreign accounts receivable insurance
policy, which amount is subject to change from time to time in the Lender’s sole
discretion, based on changes in the Borrower’s foreign accounts receivable
insurance policy.

“Funding Date” has the meaning set forth in 0.

“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the financial statements
described in 0.

“General Intangibles” means all of the Borrower’s general intangibles, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
all present and future Intellectual Property Rights, customer or supplier lists
and contracts, manuals, operating instructions, permits, franchises, the right
to use the Borrower’s name, and the goodwill of the Borrower’s business.

“Guarantor” means Ecrix Corporation and any other Person now or hereafter
guarantying the Obligations.

“Hazardous Substances” means pollutants, contaminants, hazardous substances,
hazardous wastes, petroleum and fractions thereof, and all other chemicals,
wastes, substances and materials listed in, regulated by or identified in any
Environmental Law.

“Indemnified Liabilities” has the meaning set forth in 0.

“Indemnitees” has the meaning set forth in 0.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“Infringement” or “Infringing” when used with respect to Intellectual Property
Rights means any infringement or other violation of Intellectual Property
Rights.

“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, service marks, trade
dress, trade secrets, trademarks, trade names or mask works.

“Interest Payment Date” has the meaning set forth in 0.

“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare or maintenance parts or components, supplies or materials, whether
acquired, held or furnished for sale, for lease or under service contracts or
for manufacture or processing, and wherever located.

“Inventory Advance Rate” means up to sixty percent (60%), or such lesser rate as
the Lender in its sole discretion may deem appropriate from time to time.

“Investment Property” means all of the Borrower’s investment property, as such
term is defined in the UCC, whether now owned or hereafter acquired, including
but not limited to all securities, security entitlements, securities accounts,
commodity contracts, commodity accounts, stocks, bonds, mutual fund shares,
money market shares and U.S. Government securities.

“L/C Amount” means the sum of (i) the aggregate face amount of any issued and
outstanding Letters of Credit and (ii) the unpaid amount of the Obligation of
Reimbursement.



 


--------------------------------------------------------------------------------



 

“L/C Application” means an application for the issuance of standby letters of
credit pursuant to the terms of a Standby Letter of Credit Agreement, in form
acceptable to both Wells Fargo Bank and the Lender.

“Letter of Credit” has the meaning set forth in 0.

“Licensed Intellectual Property” has the meaning set forth in 0.

“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.

“Loan Documents” means this Agreement, the Notes, guaranties executed by the
Guarantors, any L/C Application, the Security Documents, together with every
other agreement, note, document, contract or instrument to which the Borrower
now or hereafter is a party and that is required by the Lender.

“Lockbox” means “Lockbox” as defined in the Wholesale Lockbox and Collection
Account Agreement.

“Material Adverse Effect” means any of the following:

(a)     A material adverse effect on the business, operations, results of
operations, prospects, assets, liabilities or financial condition of the
Borrower;

(b)    A material adverse effect on the ability of the Borrower to perform its
obligations under the Loan Documents;

(c)     A material adverse effect on the ability of the Lender to enforce the
Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Document or of any rights against any Guarantor, or on the status,
existence, perfection, priority (subject to Permitted Liens) or enforceability
of any Lien securing payment or performance of the Obligations; or

(d)    Any claim against the Borrower or threat of litigation which is likely to
be determined adversely to the Borrower and, if so determined, would cause the
Borrower to be liable to pay an amount exceeding $250,000 or would be an event
described in clauses (a), (b) and (c) above.

“Maturity Date” means March 31, 2008.

“Maximum Allowable Finished Goods” as of any date of determination means the
product of (a) an amount equal to cost of goods for finished goods Inventory
sold out of the Borrower’s Premises in Boulder, Colorado during the previous
three-month period, excluding any drop-shipped Inventory, multiplied by (b)
four-thirds (4/3).

“Maximum Line Amount” means $20,000,000 unless said amount is reduced pursuant
to 0, in which event it means such lower amount.

“Minimum Interest Charge” has the meaning given in 0.

“Multiemployer Plan” means a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate contributes or
is obligated to contribute.

“Net Income” means fiscal year-to-date after-tax net income (or loss, as the
case may be) including extraordinary losses and gains, but excluding foreign
exchange gains and losses, and non-cash effects of expensing stock-based
compensation, all as determined in accordance with GAAP.

“Note” means the Revolving Note.

“Obligation of Reimbursement” means the obligation of Borrower to reimburse
Wells Fargo Bank or the Lender pursuant to the terms of the Standby Letter of
Credit Agreement and any applicable L/C Application.

“Obligations” means each Note, the Obligation of Reimbursement and each and
every other debt, liability and obligation of every type and description which
the Borrower may now or at any time hereafter owe to the Lender, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a



 


--------------------------------------------------------------------------------



 

transaction involving the Lender alone or in a transaction involving other
creditors of the Borrower, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several, and including all
indebtedness of the Borrower arising under any Loan Document or guaranty between
the Borrower and the Lender, whether now in effect or hereafter entered into,
and all Wells Fargo Bank Obligations.

“Officer” means with respect to the Borrower, an officer if the Borrower is a
corporation, a manager if the Borrower is a limited liability company, or a
partner if the Borrower is a partnership.

“OFAC” has the meaning set forth in 0.

“Overadvance” means the amount, if any, by which (i) the outstanding principal
balance of the Revolving Note, plus (ii) the L/C Amount, is in excess of the
then-existing Borrowing Base.

“Owned Intellectual Property” has the meaning set forth in Section 5.11(a).

“Owner” means with respect to the Borrower, each Person having legal or
beneficial title to an ownership interest in the Borrower or a right to acquire
such an interest.

“Patent and Trademark Security Agreement” means each and every Patent and
Trademark Security Agreement now or hereafter executed by the Borrower or any
Guarantor in favor of the Lender.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate and covered by
Title IV of ERISA.

“Permitted Lien” and “Permitted Liens” have the meanings set forth in 0.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower or any ERISA Affiliate.

“Premises” means all locations where the Borrower conducts its business or has
any rights of possession, including but not limited to the locations described
in Exhibit C attached hereto.

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Wells Fargo Bank’s base rates, and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto, and is evidenced by the recording thereof
in such internal publication or publications as Wells Fargo Bank may designate.
Each change in the rate of interest shall become effective on the date each
Prime Rate change is announced by Wells Fargo Bank.

“Reportable Event” means a reportable event (as defined in Section 4043 of
ERISA), other than an event for which the 30-day notice requirement under ERISA
has been waived in regulations issued by the Pension Benefit Guaranty
Corporation.

“Revolving Advance” has the meaning set forth in 0.

“Revolving Note” means the Borrower’s revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit A hereto, as same may
be renewed and amended from time to time, and all replacements thereto.

“Security Documents” means this Agreement, the Wholesale Lockbox and Collection
Account Agreement, each Patent and Trademark Security Agreement, each Copyright
Security Agreement, and any other document delivered to the Lender from time to
time to secure the Obligations.

“Security Interest” has the meaning set forth in 0.



 


--------------------------------------------------------------------------------



 

“Special Account” means a specified cash collateral account maintained by a
financial institution acceptable to the Lender in connection with Letters of
Credit, as contemplated by 0.

“Standby Letter of Credit Agreement” means an agreement governing the issuance
of standby letters of credit by Wells Fargo Bank entered into between the
Borrower and Lender as co-applicants and Wells Fargo Bank as issuer.

“Subordination Agreement” means the Subordination Agreement dated the same date
as this Agreement, executed by Imation Corp. in the Lender’s favor and
acknowledged by the Borrower, and any other subordination agreement accepted by
the Lender from time to time.

“Subsidiary” means any entity of which more than 50% of the outstanding
ownership interests having general voting power under ordinary circumstances to
elect a majority of the Directors of such entity, irrespective of whether or not
at the time ownership interests of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries.

“Termination Date” means the earliest of (i) the Maturity Date, (ii) the date
the Borrower terminates the Credit Facility, or (iii) the date the Lender
demands payment of the Obligations during a Default Period, pursuant to 0.

“UCC” means the Uniform Commercial Code as in effect in the state designated in
0 as the state whose laws shall govern this Agreement, or in any other state
whose laws are held to govern this Agreement or any portion hereof.

“Unused Amount” has the meaning set forth in 0.

“Wells Fargo Bank Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or its
Subsidiaries to Wells Fargo Bank with respect to Wells Fargo Bank Products,
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, whether or
not Borrower is obligated to reimburse said amounts to the Lender as a result of
the Lender purchasing participations from or agreeing to indemnify or reimburse
Wells Fargo Bank for any loss or indebtedness arising with respect to Wells
Fargo Bank Products provided to the Borrower or its Subsidiaries.

“Wells Fargo Bank Obligations Reserve” means, as of any date of determination,
the dollar amount that the Lender then determines is a reasonable determination
of the credit exposure with respect to Wells Fargo Bank Obligations and which is
available for payment of Wells Fargo Bank Obligations.

“Wells Fargo Bank Products” means any service or facility extended to the
Borrower or its Subsidiaries by Wells Fargo Bank including but not limited to:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
purchase cards, (e) cash management or related services including the Automated
Clearing House processing of electronic funds transfers, (f) controlled
disbursement accounts or services, and (g) any agreement which provides for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging the Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

“Wells Fargo Bank” means Wells Fargo Bank, National Association.

“Wholesale Lockbox and Collection Account Agreement” means the Wholesale Lockbox
and Collection Account Agreement by and among the Borrower, Wells Fargo Bank and
the Lender, dated the same date as this Agreement.

Section 1.2     Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this



 


--------------------------------------------------------------------------------



 

Agreement unless otherwise expressly provided. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”. Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or”. Defined terms
include in the singular number the plural and in the plural number the singular.
Reference to any agreement (including the Loan Documents), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof (and, if
applicable, in accordance with the terms hereof and the other Loan Documents),
except where otherwise explicitly provided, and reference to any promissory note
includes any promissory note which is an extension or renewal thereof or a
substitute or replacement therefor. Reference to any law, rule, regulation,
order, decree, requirement, policy, guideline, directive or interpretation means
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect on the determination date, including rules and regulations promulgated
thereunder.

ARTICLE II

AMOUNT AND TERMS OF THE CREDIT FACILITY

Section 2.1     Revolving Advances. The Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to the
Borrower from time to time from the date that all of the conditions set forth in
0 are satisfied (the “Funding Date”) to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Line Amount. The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability. The
Borrower’s obligation to pay the Revolving Advances shall be evidenced by the
Revolving Note and shall be secured by the Collateral. Within the limits set
forth in this 0, the Borrower may borrow, prepay pursuant to 0, and reborrow.

Section 2.2     Procedures for Requesting Advances. The Borrower shall comply
with the following procedures in requesting Revolving Advances:

(a)     Time for Requests. The Borrower shall request each Advance not later
than the Cut-off Time on the Business Day the Advance is to be made. Each
request that conforms to the terms of this Agreement shall be effective upon
receipt by the Lender, shall be in writing or by telephone or telecopy
transmission, and shall be confirmed in writing by the Borrower if so requested
by the Lender, by (i) an Officer of the Borrower; or (ii) a person designated as
the Borrower’s agent by an Officer of the Borrower in a writing delivered to the
Lender; or (iii) a person whom the Lender reasonably believes to be an Officer
of the Borrower or such a designated agent. The Borrower shall repay all
Advances even if the Lender does not receive such confirmation and even if the
person requesting an Advance was not in fact authorized to do so. Any request
for an Advance, whether written or telephonic, shall be deemed to be a
representation by the Borrower that the conditions set forth in 0 have been
satisfied as of the time of the request.

(b)    Disbursement. Upon fulfillment of the applicable conditions set forth in
0, the Lender shall disburse the proceeds of the requested Advance by crediting
the same to the Borrower’s demand deposit account maintained with Wells Fargo
Bank unless the Lender and the Borrower shall agree in writing to another manner
of disbursement.

Section 2.3

Letters of Credit.

(a)     The Lender agrees, subject to the terms and conditions of this
Agreement, to cause Wells Fargo Bank to issue, at any time after the Funding
Date and prior to the Termination Date, one or more irrevocable standby or
documentary letters of credit (each, a “Letter of Credit”) for the Borrower’s
account by acting as Borrower’s co-applicant to Wells Fargo Bank as issuer. The
Lender shall have no obligation to cause Wells Fargo Bank to issue any Letter of
Credit if the face amount of the Letter of Credit to be issued would exceed the
lesser of:

(i)

$[...***...] less the L/C Amount, or

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

 

(ii)

Availability.

Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower and the Lender as co-applicants to Wells Fargo
Bank, which must be completed in a manner satisfactory to the Lender and Wells
Fargo Bank. The terms and conditions set forth in each such L/C Application
shall supplement the terms and conditions of the Standby Letter of Credit
Agreement.

(b)    No Letter of Credit shall be issued with an expiry date later than the
Termination Date in effect as of the date of issuance.

(c)     Any request for issuance of a Letter of Credit shall be deemed to be a
representation by the Borrower that the conditions set forth in 0 have been
satisfied as of the date of the request.

(d) If a draft is submitted under a Letter of Credit when the Borrower is
unable, because a Default Period exists or for any other reason, to obtain a
Revolving Advance to pay the Obligation of Reimbursement, the Borrower shall pay
to the Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain a Revolving Advance for any reason, the Lender is
irrevocably authorized, in its sole discretion, to make a Revolving Advance in
an amount sufficient to discharge the Obligation of Reimbursement and all
accrued but unpaid interest thereon.

Section 2.4     Special Account. If the Credit Facility is terminated for any
reason while any Letter of Credit is outstanding, the Borrower shall thereupon
pay the Lender in immediately available funds for deposit in the Special Account
an amount equal to the L/C Amount plus any anticipated fees and costs. If
Borrower fails to promptly make any such payment in the amount required
hereunder, then Lender may make a Revolving Advance against the Credit Facility
in an amount sufficient to fulfill this obligation and deposit the proceeds to
the Special Account. The Special Account shall be an interest bearing account
maintained for the Lender by any financial institution acceptable to the Lender.
Any interest earned on amounts deposited in the Special Account shall be
credited to the Special Account. The Lender may apply amounts on deposit in the
Special Account at any time or from time to time to the Obligations in the
Lender’s sole discretion. The Borrower may not withdraw any amounts on deposit
in the Special Account as long as the Lender maintains a security interest
therein. The Lender agrees to transfer any balance in the Special Account to the
Borrower when the Lender is required to release its security interest in the
Special Account under applicable law.

Section 2.5     Interest; Minimum Interest Charge; Default Interest Rate;
Application of Payments; Participations; Usury.

(a)     Interest. Except as provided in 0 and 0, the principal amount of each
Advance shall bear interest at the Floating Rate.

(b)    Minimum Interest Charge. Notwithstanding the interest payable pursuant to
Subsection (a), the Borrower shall pay to the Lender interest of not less than
$[...***...] per quarter (the “Minimum Interest Charge”) during the term of this
Agreement, prorated for periods of less than one quarter, and the Borrower shall
pay any deficiency for a given quarter between the Minimum Interest Charge and
the amount of interest otherwise calculated under 00 on the first day of the
subsequent quarter and on the Termination Date. When calculating the deficiency
due hereunder, if any, between the Minimum Interest Charge and the amount of
interest otherwise payable under 00, the Default Rate, if applicable, shall be
disregarded.

(c)     Default Interest Rate. At any time during any Default Period or
following the Termination Date, in the Lender’s sole discretion and without
waiving any of its other rights or remedies, the principal of the Revolving Note
shall bear interest at the Default Rate or such lesser rate as the Lender may
determine, effective as of the first day of the month in which any Default
Period begins through the last day of such Default Period, or any shorter time
period that the Lender may determine. The decision of the Lender to impose a
rate that is less than the Default Rate or to not impose the Default Rate for
the entire

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

duration of the Default Period shall be made by Lender in its sole discretion
and shall not be a waiver of any of its other rights and remedies, including its
right to retroactively impose the full Default Rate for the entirety of any such
Default Period or following the Termination Date.

(d)    Application of Payments. Payments shall be applied to the Obligations on
the Business Day of receipt by the Lender in the Lender’s general account, but
the amount of principal paid shall continue to accrue interest at the interest
rate applicable under the terms of this Agreement from the calendar day the
Lender receives the payment, and continuing through the end of the first
Business Day following receipt of the payment.

(e)     Participations. If any Person shall acquire a participation in the
Advances or the Obligation of Reimbursement, the Borrower shall be obligated to
the Lender to pay the full amount of all interest calculated under this 0, along
with all other fees, charges and other amounts due under this Agreement,
regardless if such Person elects to accept interest with respect to its
participation at a lower rate than that calculated under this 0, or otherwise
elects to accept less than its prorata share of such fees, charges and other
amounts due under this Agreement.

(f)     Usury. In any event no rate change shall be put into effect which would
result in a rate greater than the highest rate permitted by law. Notwithstanding
anything to the contrary contained in any Loan Document, all agreements which
either now are or which shall become agreements between the Borrower and the
Lender are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under any Loan Document are held to be in excess of the limits
imposed by any applicable usury laws, it is agreed that any such amount held to
be in excess shall be considered payment of principal hereunder, and the
indebtedness evidenced hereby shall be reduced by such amount so that the total
liability for payments in the nature of interest, additional interest and other
charges shall not exceed the applicable limits imposed by any applicable usury
laws, in compliance with the desires of the Borrower and the Lender. This
provision shall never be superseded or waived and shall control every other
provision of the Loan Documents and all agreements between the Borrower and the
Lender, or their successors and assigns.

Section 2.6

Fees.

(a)     Origination Fee. The Borrower shall pay the Lender a fully earned and
non-refundable origination fee of $[...***...], due and payable upon the
execution of this Agreement. The Lender has received $[...***...] toward payment
of this fee and the fees, costs and expenses described in 0, 0, and 0.

(b)    Unused Line Fee. For the purposes of this 0, “Unused Amount” means the
Maximum Line Amount reduced by outstanding Revolving Advances and the L/C
Amount. The Borrower agrees to pay to the Lender an unused line fee at the rate
of [...***...]percent ([...***...]%) per annum on the average daily Unused
Amount from the date of this Agreement to and including the Termination Date,
due and payable monthly in arrears on the first day of the month and on the
Termination Date.

(c)     Collateral Exam Fees. The Borrower shall pay the Lender fees in
connection with any collateral exams, audits or inspections conducted by or on
behalf of the Lender of any Collateral or the Borrower’s operations or business
at the rates established from time to time by the Lender as its collateral exam
fees (which fees are currently $100 per hour per collateral examiner), together
with all actual out-of-pocket costs and expenses incurred in conducting any such
collateral examination or inspection; provided, however, that except during
Default Periods, the Borrower shall not have to reimburse the Lender for fees,
costs and expenses for more than four audits per year.

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

(d)    Letter of Credit Fees. The Borrower shall pay to the Lender a fee with
respect to each Letter of Credit, if any, accruing on a daily basis and computed
at an annual rate of [...***...] percent ([...***...]%) of the aggregate amount
that may then be drawn, assuming compliance with all conditions for drawing (the
“Aggregate Face Amount”), from and including the date of issuance of such Letter
of Credit until such date as such Letter of Credit shall terminate by its terms
or be returned to the Lender, due and payable monthly in arrears on the first
day of each month and on the Termination Date; provided, however, that during
Default Periods, in the Lender’s sole discretion and without waiving any of its
other rights and remedies, such fee shall increase to [...***...] percent
([...***...]%) of the Aggregate Face Amount. The foregoing fee shall be in
addition to any and all fees, commissions and charges of Wells Fargo Bank with
respect to or in connection with such Letter of Credit.

(e)     Letter of Credit Administrative Fees. The Borrower shall pay to the
Lender all administrative fees charged by Wells Fargo Bank in connection with
the honoring of drafts under any Letter of Credit, amendments thereto, transfers
thereof and all other activity with respect to the Letters of Credit at the
then-current rates published by Wells Fargo Bank for such services rendered on
behalf of customers of Wells Fargo Bank generally.

(f)     Termination and Line Reduction Fees. If the Lender terminates the
Commitment during a Default Period, or if the Borrower requests that the Lender
terminate or reduce the Commitment on a date prior to the Maturity Date, then
the Borrower shall pay to the Lender a termination or line reduction fee in an
amount equal to a percentage of the Maximum Line Amount (or the reduction of the
Maximum Line Amount, as the case may be) as follows: (A) [...***...] percent
([...***...]%) if the termination or reduction occurs on or before the first
anniversary of the Funding Date; (B) [...***...] percent ([...***...] %) if the
termination or reduction occurs after the first anniversary of the Funding Date
but on or before the second anniversary of the Funding Date; and (C) [...***...]
percent ([...***...]%) if the termination or reduction occurs after the second
anniversary of the Funding Date.

(g)    Waiver of Termination Fees. The Borrower, at Lender’s discretion, will be
excused from the payment of termination fees otherwise due under 0 if such
termination is made because of refinancing of the Borrower in full through Wells
Fargo Bank. The Borrower will be excused from the payment of termination fees
otherwise due under 0 if such termination or line reduction is made within 90
days of notice by the Borrower to the Lender that a Discretionary Reduction Date
has occurred (which notice must be given no more than ten (10) days following
such Discretionary Reduction Date), so long as (A) such Discretionary Reduction
Date has in fact occurred and (B) the Lender has not within ten (10) days of
such notice taken action to cure the occurrence (which cure shall be implemented
on an ongoing basis in good faith) of such Discretionary Reduction Date.

(h)    Overadvance Fees. The Borrower shall pay an Overadvance fee in the
minimum amount of $[...***...] for each day or portion thereof during which an
Overadvance exists, regardless of how the Overadvance arises or whether or not
the Overadvance has been agreed to in advance by the Lender. The acceptance of
payment of an Overadvance fee by the Lender shall not be deemed to constitute
either consent to the Overadvance or a waiver of the resulting Event of Default,
unless the Lender specifically consents to the Overadvance in writing and waives
the Event of Default on whatever conditions the Lender deems appropriate.

(i)     Collateral Monitoring Fee. The Borrower will pay a collateral monitoring
fee to the Lender in the amount of $[...***...] per month, payable in advance on
the first day of each month.

(j)     Other Fees and Charges; Payment of Fees. The Lender may from time to
time impose additional fees and charges as consideration for Advances made in
excess of Availability or for other events that constitute an Event of Default
or a Default hereunder, including fees and charges for the administration of
Collateral by the Lender, and fees and charges for the late delivery of reports,
which may be assessed in the Lender’s sole discretion on either an hourly,
periodic, or flat fee basis, and in lieu of or in addition to imposing interest
at the Default Rate.

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

Borrower authorizes Lender to collect all such fees and charges due hereunder by
charging Borrower’s deposit account, account number [...***...] maintained with
Wells Fargo Bank, or any other deposit account maintained by Borrower with Wells
Fargo Bank, for the full amount thereof. Should there be insufficient funds in
any such deposit account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower.

Section 2.7     Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.

(a)     Time For Interest Payments. Accrued and unpaid interest shall be due and
payable on the first day of each month and on the Termination Date (each an
“Interest Payment Date”), or if any such day is not a Business Day, on the next
succeeding Business Day. Interest will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
advance to the Interest Payment Date. If an Interest Payment Date is not a
Business Day, payment shall be made on the next succeeding Business Day.

(b)    Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the fees
hereunder, as the case may be.

(c)     Computation of Interest and Fees. Interest accruing on the outstanding
principal balance of the Advances and fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.

Section 2.8

Lockbox and Collateral Account; Sweep of Funds.

 

(a)

Lockbox and Collateral Account.

 

(i)     The Borrower shall instruct all account debtors to pay all Accounts
directly to the Lockbox. If, notwithstanding such instructions, the Borrower
receives any payments on Accounts, the Borrower shall deposit such payments into
the Collateral Account. The Borrower shall also deposit all other cash proceeds
of Collateral regardless of source or nature directly into the Collateral
Account. Until so deposited, the Borrower shall hold all such payments and cash
proceeds in trust for and as the property of the Lender and shall not commingle
such property with any of its other funds or property. All deposits in the
Collateral Account shall constitute proceeds of Collateral and shall not
constitute payment of the Obligations.

(ii)    All items deposited in the Collateral Account shall be subject to final
payment. If any such item is returned uncollected, the Borrower will immediately
pay the Lender, or, for items deposited in the Collateral Account, the bank
maintaining such account, the amount of that item, or such bank at its
discretion may charge any uncollected item to the Borrower’s commercial account
or other account. The Borrower shall be liable as an endorser on all items
deposited in the Collateral Account, whether or not in fact endorsed by the
Borrower.

(b)    Sweep of Funds. The Lender shall from time to time, in accordance with
the Wholesale Lockbox and Collection Account Agreement, cause funds in the
Collateral Account to be transferred to the Lender’s general account for payment
of the Obligations. Amounts deposited in the Collateral Account shall not be
subject to withdrawal by the Borrower, except after payment in full and
discharge of all Obligations.

Section 2.9     Voluntary Prepayment; Reduction of the Maximum Line Amount;
Termination of the Credit Facility by the Borrower. Except as otherwise provided
herein, the Borrower may prepay the Advances in whole at any time or from time
to time in part. The Borrower may terminate the Credit Facility or reduce the
Maximum Line Amount at any time if it (i) gives the Lender at least 90 days
advance written notice and (ii) pays the Lender applicable termination and
Maximum Line Amount reduction fees in accordance with 0.If the Borrower
terminates the Credit Facility or reduces the Maximum Line Amount to zero, all
Obligations shall be immediately

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

due and payable, and if Borrower gives Lender less than the required 90 days
advance written notice, then the Borrower shall be liable for payment of
additional interest for each day that the notice was short of the required 90
day advance notice, which interest shall be the greater of the Minimum Interest
Charge or Unused Line Fee calculated based on Borrower’s average borrowings
under the Credit Facility for the six months prior to the date that Borrower
gives notice of its intent to terminate the Credit Facility or reduce the
Maximum Line Amount. Subject to termination of the Credit Facility and payment
and performance of all Obligations, the Lender shall, at Borrower’s expense and
within the time periods required under applicable law, release or terminate any
filings or other agreements that perfect the Security Interest.

Section 2.10   Mandatory Prepayment. Without notice or demand, if the sum of the
outstanding principal balance of the Revolving Advances plus the L/C Amount
shall at any time exceed the Borrowing Base, the Borrower shall (i) first,
immediately prepay the Revolving Advances to the extent necessary to eliminate
such excess; and (ii) if prepayment in full of the Revolving Advances is
insufficient to eliminate such excess, pay to the Lender in immediately
available funds for deposit in the Special Account an amount equal to the
remaining excess. Any payment received by the Lender under this 0 or under 0 may
be applied to the Obligations, in such order and in such amounts as the Lender
in its sole discretion may determine from time to time.

Section 2.11   Revolving Advances to Pay Obligations. Notwithstanding the terms
of 0, the Lender may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in 0 would
not be satisfied, make a Revolving Advance in an amount equal to the portion of
the Obligations from time to time due and payable, and may deliver the proceeds
of any such Revolving Advance to Wells Fargo Bank to pay any unpaid Wells Fargo
Bank Obligations.

Section 2.12   Use of Proceeds. The Borrower shall use the proceeds of Advances
and each Letter of Credit (a) to retire indebtedness to Silicon Valley Bank, (b)
to make scheduled payments due under existing notes payable to suppliers, in
amounts not to exceed the monthly payment amount set forth on Schedule 6.4, and
(c) for ordinary working capital purposes.

Section 2.13   Liability Records. The Lender may maintain from time to time, at
its discretion, records as to the Obligations. All entries made on any such
record shall be presumed correct until the Borrower establishes the contrary.
Upon the Lender’s demand, the Borrower will admit and certify in writing the
exact principal balance of the Obligations that the Borrower then asserts to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
conclusive and fully binding on the Borrower unless the Borrower gives the
Lender specific written notice of exception within 60 days after receipt.

ARTICLE III

SECURITY INTEREST; OCCUPANCY; SETOFF

Section 3.1     Grant of Security Interest. The Borrower hereby pledges, assigns
and grants to the Lender, for the benefit of itself and as agent for Wells Fargo
Bank with respect to Wells Fargo Bank Obligations, a lien and security interest
(collectively referred to as the “Security Interest”) in the Collateral, as
security for the payment and performance of the Obligations. Upon request by the
Lender, the Borrower will grant the Lender, for the benefit of itself and Wells
Fargo Bank, with respect to any Wells Fargo Bank Obligations, a security
interest in all commercial tort claims it may have against any Person.

Section 3.2     Notification of Account Debtors and Other Obligors. The Lender
may at any time during a Default Period notify any account debtor or other
Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Lender for security and shall be paid directly to
the Lender. The Borrower will join in giving such notice if the Lender so
requests. At any time after the Borrower or the Lender gives such notice to an
account debtor or other obligor, the Lender may, but need not, in the Lender’s
name or in the Borrower’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other obligor.
During a Default Period, the Lender may, in the Lender’s name or in the



 


--------------------------------------------------------------------------------



 

Borrower’s name, as the Borrower’s agent and attorney-in-fact, notify the United
States Postal Service to change the address for delivery of the Borrower’s mail
to any address designated by the Lender, otherwise intercept the Borrower’s
mail, and receive, open and dispose of (or, if so directed by the Borrower,
forward) the Borrower’s mail, applying all Collateral as permitted under this
Agreement and holding all other mail for the Borrower’s account or forwarding
such mail to the Borrower’s last known address.

Section 3.3     Assignment of Insurance. As additional security for the payment
and performance of the Obligations, the Borrower hereby assigns to the Lender
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in the Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy. Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Obligations or shall be disbursed
to the Borrower under staged payment terms reasonably satisfactory to the Lender
for application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

Section 3.4

Occupancy.

(a)     The Borrower hereby irrevocably grants to the Lender the right to take
exclusive possession of the Premises at any time during a Default Period without
notice or consent.

(b)    The Lender may use the Premises only to hold, process, manufacture, sell,
use, store, liquidate, realize upon or otherwise dispose of goods that are
Collateral and for other purposes that the Lender may in good faith deem to be
related or incidental purposes.

(c)     The Lender’s right to hold the Premises shall cease and terminate upon
the earlier of (i) termination of the Default Period, (ii) payment in full and
discharge of all Obligations and termination of the Credit Facility, and
(iii) final sale or disposition of all goods constituting Collateral and
delivery of all such goods to purchasers.

(d)    The Lender shall not be obligated to pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises;
provided, however, that if the Lender does pay or account for any rent or other
compensation for the possession, occupancy or use of any of the Premises, the
Borrower shall reimburse the Lender promptly for the full amount thereof. In
addition, the Borrower will pay, or reimburse the Lender for, all taxes, fees,
duties, imposts, charges and expenses at any time incurred by or imposed upon
the Lender by reason of the execution, delivery, existence, recordation,
performance or enforcement of this Agreement or the provisions of this 0.

Section 3.5     License. Without limiting the generality of any other Security
Document, the Borrower hereby grants to the Lender a non-exclusive, worldwide
and royalty-free license to use or otherwise exploit all Intellectual Property
Rights of the Borrower for the purpose of: (a) completing the manufacture of any
in-process materials during any Default Period so that such materials become
saleable Inventory, all in accordance with the same quality standards previously
adopted by the Borrower for its own manufacturing and subject to the Borrower’s
reasonable exercise of quality control; and (b) selling, leasing or otherwise
disposing of any or all Collateral during any Default Period.

Section 3.6     Financing Statement. The Borrower authorizes the Lender to file
from time to time, such financing statements against collateral described as
“all personal property” or “all assets” or describing specific items of
collateral including commercial tort claims as the Lender deems necessary or
useful to perfect the Security Interest. All financing statements filed before
the date hereof to perfect the Security Interest were authorized by the Borrower
and are hereby re-authorized. A carbon, photographic or other reproduction of
this Agreement or of any



 


--------------------------------------------------------------------------------



 

financing statements signed by the Borrower is sufficient as a financing
statement and may be filed as a financing statement in any state to perfect the
security interests granted hereby. For this purpose, the Borrower represents and
warrants that the following information is true and correct with respect to the
Borrower:

 

Name and address of Borrower/Debtor:

Exabyte Corporation

[...***...]

 

Name and address of Lender/Secured Party:

Wells Fargo Business Credit, Inc.

[...***...]

Section 3.7     Setoff. The Lender may at any time or from time to time, at its
sole discretion and without demand and without notice to anyone, setoff any
liability owed to the Borrower by the Lender, whether or not due, against any
Obligation, whether or not due. In addition, each other Person holding a
participating interest in any Obligations shall have the right to appropriate or
setoff any deposit or other liability then owed by such Person to the Borrower,
whether or not due, and apply the same to the payment of said participating
interest, as fully as if such Person had lent directly to the Borrower the
amount of such participating interest.

Section 3.8     Collateral. This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, the
Borrower is entitled to any surplus and shall remain liable for any deficiency.
The Lender’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if it exercises reasonable care in
physically keeping such Collateral, or in the case of Collateral in the custody
or possession of a bailee or other third person, exercises reasonable care in
the selection of the bailee or other third person, and the Lender need not
otherwise preserve, protect, insure or care for any Collateral. The Lender shall
not be obligated to preserve any rights the Borrower may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order or to apply any cash proceeds of the Collateral in any particular order of
application. The Lender has no obligation to clean-up or otherwise prepare the
Collateral for sale. The Borrower waives any right it may have to require the
Lender to pursue any third person for any of the Obligations.

ARTICLE IV

CONDITIONS OF LENDING

Section 4.1     Conditions Precedent to the Initial Advances and Letters of
Credit. The Lender’s obligation to make the initial Advances or to cause any
Letters of Credit to be issued shall be subject to the condition precedent that
the Lender shall have received all of the following, each properly executed by
the appropriate party and in form and substance satisfactory to the Lender:

(a)

This Agreement.

(b)

The Note.

 

(c)     A Standby Letter of Credit Agreement, and an L/C Application for each
Letter of Credit that Borrower wishes to have issued thereunder.

(d)    A true and correct copy of any and all leases pursuant to which the
Borrower is leasing the Premises, together with a landlord’s disclaimer and
consent with respect to each such lease.

(e)

The Wholesale Lockbox and Collection Account Agreement.

 

(f)

Control agreements with each bank at which the Borrower maintains deposit
accounts.

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

(g)    Separate Patent and Trademark Security Agreements, executed by the
Borrower and Ecrix Corporation.

(h)

A Copyright Security Agreement, executed by Ecrix Corporation.

(i)

A Subordination Agreement, duly executed by Imation Corp.

 

(j)

An assignment of foreign accounts receivable credit insurance.

 

(k)    Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Borrower except Permitted Liens
or Liens held by Persons who have agreed in writing that upon receipt of
proceeds of the initial Advances, they will satisfy, release or terminate such
Liens in a manner satisfactory to the Lender, and (ii) the Lender has duly filed
all financing statements necessary to perfect the Security Interest, to the
extent the Security Interest is capable of being perfected by filing.

(l)     A certificate of the Borrower’s Secretary or Assistant Secretary
certifying that attached to such certificate are (i) the resolutions of the
Borrower’s Directors authorizing the execution, delivery and performance of the
Loan Documents, (ii) true, correct and complete copies of the Borrower’s
Constituent Documents, and (iii) examples of the signatures of the Borrower’s
Officers or agents authorized to execute and deliver the Loan Documents and
other instruments, agreements and certificates, including Advance requests, on
the Borrower’s behalf.

(m)   A current certificate issued by the Secretary of State of Delaware
certifying that the Borrower is in good standing in the State of Delaware.

(n)    Evidence that the Borrower is duly licensed or qualified to transact
business in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.

(o)    A certificate of an Officer of the Borrower confirming, in his official
capacity, the representations and warranties set forth in Article V.

(p)

An opinion of counsel to the Borrower and each Guarantor, addressed to the
Lender.

(q)    Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in the Lender’s favor
and with all liability insurance naming the Lender as an additional insured.

(r)     The separate guaranty of each Guarantor, pursuant to which each
Guarantor unconditionally guarantees the full and prompt payment of all
Obligations.

(s)     A security agreement, properly executed by Ecrix Corporation, pursuant
to which such Guarantor grants a security interest in all of its personal
property to the Lender, to secure such Guarantor’s obligations under its
guaranty.

(t)     Payment of the fees and commissions due under 0 through the date of the
initial Advance or Letter of Credit and expenses incurred by the Lender through
such date and required to be paid by the Borrower under 0, including all legal
expenses incurred through the date of this Agreement.

(u)    Evidence that after making the initial Revolving Advance, satisfying all
obligations owed to Silicon Valley Bank, satisfying all trade payables older
than 60 days from invoice date, book overdrafts and closing costs, Availability
shall be not less than $[...***...].

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

(v)    A Customer Identification Information form and such other forms and
verification as Lender may need to comply with the U.S.A. Patriot Act.

(w)

Such other documents as the Lender in its reasonable discretion may require.

Section 4.2     Conditions Precedent to All Advances and Letters of Credit. The
Lender’s obligation to make each Advance or to cause the issuance of a Letter of
Credit shall be subject to the further conditions precedent that:

(a)     the representations and warranties contained in 0 are correct on and as
of the date of such Advance or issuance of a Letter of Credit as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date; and

(b)    no event has occurred and is continuing, or would result from such
Advance or issuance of a Letter of Credit which constitutes a Default or an
Event of Default.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender as follows:

Section 5.1     Existence and Power; Name; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number. The Borrower is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary. The Borrower
has all requisite power and authority to conduct its business, to own its
properties and to execute and deliver, and to perform all of its obligations
under, the Loan Documents. During its existence, the Borrower has done business
solely under the names set forth in Schedule 5.1. The Borrower’s chief executive
office and principal place of business is located at the address set forth in
Schedule 5.1, and all of the Borrower’s records relating to its business or the
Collateral are kept at that location. All Inventory and Equipment is located at
that location or at one of the other locations listed in Schedule 5.1. The
Borrower’s organization identification number is correctly set forth in 0.

Section 5.2     Capitalization. Schedule 5.2 constitutes a correct and complete
list of all ownership interests of the Borrower in excess of 5%, and rights to
acquire ownership interests that would result in the holder owning in excess of
5% of outstanding ownership interests, including the record holder, number of
interests and percentage interests on a fully diluted basis, and an
organizational chart showing the ownership structure of all Subsidiaries of the
Borrower.

Section 5.3     Authorization of Borrowing; No Conflict as to Law or Agreements.
The execution, delivery and performance by the Borrower of the Loan Documents
and the borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the Borrower’s Owners; (ii) require any authorization, consent or
approval by, or registration, declaration or filing with, or notice to, any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any third party, except such authorization, consent,
approval, registration, declaration, filing or notice as has been obtained,
accomplished or given prior to the date hereof; (iii) violate any provision of
any law, rule or regulation (including Regulation X of the Board of Governors of
the Federal Reserve System) or of any order, writ, injunction or decree
presently in effect having applicability to the Borrower or of the Borrower’s
Constituent Documents; (iv) result in a breach of or constitute a default under
any indenture or loan or credit agreement or any other material agreement, lease
or instrument to which the Borrower is a party or by which it or its properties
may be bound or affected; or (v) result in, or require, the creation or
imposition of any Lien (other than the Security Interest) upon or with respect
to any of the properties now owned or hereafter acquired by the Borrower.

Section 5.4     Legal Agreements. This Agreement constitutes and, upon due
execution by the Borrower, the other Loan Documents will constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms.



 


--------------------------------------------------------------------------------



 

Section 5.5     Subsidiaries. Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.

Section 5.6     Financial Condition; No Adverse Change. The Borrower has
furnished to the Lender its audited financial statements for its fiscal year
ended December 31, 2003 and unaudited financial statements for the fiscal year
ended December 31, 2004 and the fiscal-year-to-date period ended January 31,
2005, and those statements fairly present the Borrower’s financial condition on
the dates thereof and the results of its operations and cash flows for the
periods then ended and were prepared in accordance with generally accepted
accounting principles. Since the date of the most recent financial statements,
there has been no change in the Borrower’s business, properties or condition
(financial or otherwise) which has had a Material Adverse Effect.

Section 5.7     Litigation. Except as set forth on Schedule 5.7, there are no
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Affiliates or the
properties of the Borrower or any of its Affiliates before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, which, if determined adversely to the Borrower or any of
its Affiliates, would result in a Material Adverse Effect.

Section 5.8     Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

Section 5.9     Taxes. The Borrower and its Affiliates have paid or caused to be
paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
Officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.

Section 5.10   Titles and Liens. The Borrower has good and absolute title to all
Collateral free and clear of all Liens other than Permitted Liens. No financing
statement naming the Borrower as debtor is on file in any office except (a)
those of Silicon Valley Bank, which will be terminated by Silicon Valley Bank
upon its receipt of certain proceeds of the Initial Advance, and (b) to perfect
Permitted Liens.

Section 5.11

Intellectual Property Rights.

(a)     Owned Intellectual Property. Schedule 5.11 is a complete list of all
patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which the Borrower is the owner of record (the
“Owned Intellectual Property”). Except as disclosed on Schedule 5.11, (i) the
Borrower owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned Intellectual Property is valid,
subsisting and enforceable and (iv) the Borrower has taken all commercially
reasonable action necessary to maintain and protect the Owned Intellectual
Property.

(b)    Agreements with Employees and Contractors. The Borrower has entered into
a legally enforceable agreement with each of its employees and subcontractors
obligating each such Person to assign to the Borrower, without any additional
compensation, any Intellectual Property Rights created, discovered or invented
by such Person in the course of such Person’s employment or engagement with the
Borrower (except to the extent prohibited by law), and further requiring such
Person to cooperate with the Borrower, without any additional compensation, in
connection with securing and enforcing any Intellectual Property Rights therein;
provided, however, that the foregoing shall not apply with respect to employees
and subcontractors whose job descriptions are of the type such that no such
assignments are reasonably foreseeable.



 


--------------------------------------------------------------------------------



 

(c)     Intellectual Property Rights Licensed from Others. Schedule 5.11 is a
complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on Schedule 5.11 and in written agreements copies
of which have been given to the Lender, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens,
court orders, injunctions, decrees, or writs, whether by written agreement or
otherwise. Except as disclosed on Schedule 5.11, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.

(d)    Other Intellectual Property Needed for Business. Except for Off-the-shelf
Software and as disclosed on Schedule 5.11, the Owned Intellectual Property and
the Licensed Intellectual Property constitute all Intellectual Property Rights
used or necessary to conduct the Borrower’s business as it is presently
conducted or as the Borrower reasonably foresees conducting it.

(e)     Infringement. Except as disclosed on Schedule 5.11, the Borrower has no
knowledge of, and has not received any written claim or notice alleging, any
Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property Rights of any third party) nor, to the Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.

Section 5.12   Plans. Except as disclosed to the Lender in writing prior to the
date hereof, neither the Borrower nor any ERISA Affiliate (i) maintains or has
maintained any Pension Plan, (ii) contributes or has contributed to any
Multiemployer Plan or (iii) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither the Borrower nor any ERISA Affiliate has received
any notice or has any knowledge to the effect that it is not in full compliance
with any of the requirements of ERISA, the IRC or applicable state law with
respect to any Plan. No Reportable Event exists in connection with any Pension
Plan. Each Plan which is intended to qualify under the IRC is so qualified, and
no fact or circumstance exists which may have an adverse effect on the Plan’s
tax-qualified status. Neither the Borrower nor any ERISA Affiliate has (i) any
accumulated funding deficiency (as defined in Section 302 of ERISA and Section
412 of the IRC) under any Plan, whether or not waived, (ii) any liability under
Section 4201 or 4243 of ERISA for any withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan or (iii) any
liability or knowledge of any facts or circumstances which could result in any
liability to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than routine claims for benefits under the Plan).

Section 5.13   Default. The Borrower is in compliance with all provisions of, or
has received a waiver for any default under, all agreements, instruments,
decrees and orders to which it is a party or by which it or its property is
bound or affected, the breach or default of which would reasonably be expected
to have a Material Adverse Effect.

Section 5.14

Environmental Matters.

(a)     Except as disclosed on Schedule 5.14, to the best knowledge of the
Borrower, (i) there are not present in, on or under the Premises any Hazardous
Substances in such form or quantity as to create any material liability or
obligation for either the Borrower or the Lender under the common law of any
jurisdiction or under any Environmental Law, and (ii) no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create any such material
liability.

(b)    Except as disclosed on Schedule 5.14, the Borrower has not disposed of
Hazardous Substances in such a manner as to create any material liability under
any Environmental Law.



 


--------------------------------------------------------------------------------



 

(c)     Except as disclosed on Schedule 5.14, there have not existed in the
past, nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Borrower or, to the Borrower’s best knowledge, to the
Premises, alleging material liability under, violation of, or noncompliance with
any Environmental Law or any license, permit or other authorization issued
pursuant thereto.

(d)    Except as disclosed on Schedule 5.14, the Borrower’s business is and has
in the past always been conducted in accordance with all Environmental Laws and
all licenses, permits and other authorizations required pursuant to any
Environmental Law and necessary for the lawful and efficient operation of such
businesses are in the Borrower’s possession and are in full force and effect,
nor has Borrower been denied insurance on grounds related to potential
environmental liability. No permit required under any Environmental Law is
scheduled to expire within 12 months and there is no threat that any such permit
will be withdrawn, terminated, limited or materially changed.

(e)     Except as disclosed on Schedule 5.14, to the Borrower’s best knowledge,
the Premises are not and never have been listed on the National Priorities List,
the Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

(f)     The Borrower has delivered to the Lender all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Borrower’s business or, to the Borrower’s best knowledge, to the
Premises.

Section 5.15   Submissions to Lender. All financial and other information
provided to the Lender by or on behalf of the Borrower in connection with the
Borrower’s request for the credit facilities contemplated hereby is (i) true and
correct in all material respects, (ii) does not omit any material fact necessary
to make such information not misleading and, (iii) as to projections, valuations
or proforma financial statements, present a good faith opinion of the Borrower
at the time such projections, valuations and proforma financial statements were
prepared, as to such projections, valuations and proforma financial statements.

Section 5.16   Financing Statements. The Borrower has authorized the filing of
financing statements sufficient when filed to perfect the Security Interest and
the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, the Lender will
have a valid and perfected security interest in all Collateral which is capable
of being perfected by filing financing statements. None of the Collateral is or
will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.

Section 5.17   Rights to Payment. Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation.

Section 5.18   Financial Solvency. Both before and after giving effect to all of
the transactions contemplated in the Loan Documents, none of the Borrower or its
Affiliates:

(a)     By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to, nor believes that it will, incur debts beyond its
ability to pay them as they mature;

(b)    By executing, delivering or performing its obligations under the Loan
Documents or other documents to which it is a party or by taking any action with
respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and

(c)     At this time contemplates filing a petition in bankruptcy or for an
arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.



 


--------------------------------------------------------------------------------



 

ARTICLE VI

COVENANTS

So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing:

Section 6.1     Reporting Requirements. The Borrower will deliver, or cause to
be delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:

(a)     Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each fiscal year of the Borrower, the Borrower
will deliver, or cause to be delivered, to the Lender, the Borrower’s audited
financial statements with the unqualified opinion (except that such opinion may
include a paragraph regarding the Borrower’s ability to continue as a going
concern) of independent certified public accountants selected by the Borrower
and acceptable to the Lender, which annual financial statements shall include
the Borrower’s balance sheet as at the end of such fiscal year and the related
statements of the Borrower’s income, retained earnings and cash flows for the
fiscal year then ended, prepared, if the Lender so requests, on a consolidating
and consolidated basis to include any Affiliates, all in reasonable detail and
prepared in accordance with GAAP, together with (i) copies of all management
letters prepared by such accountants; and (ii) a certificate of the Borrower’s
chief financial Officer stating that such financial statements have been
prepared in accordance with GAAP, fairly represent the Borrower’s financial
position and the results of its operations, and whether or not such Officer has
knowledge of the occurrence of any Default or Event of Default and, if so,
stating in reasonable detail the facts with respect thereto.

(b)    Monthly Financial Statements. As soon as available and in any event
within 20 days after the end of each month, the Borrower will deliver to the
Lender an unaudited/internal balance sheet and statements of operations of the
Borrower as at the end of and for such month and for the year to date period
then ended, prepared, if the Lender so requests, on a consolidating and
consolidated basis to include any Affiliates, in reasonable detail, all prepared
in accordance with GAAP, subject to year-end audit adjustments and which fairly
represent the Borrower’s financial position and the results of its operations;
and accompanied by a certificate of the Borrower’s chief financial officer,
substantially in the form of Exhibit B hereto stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and fairly represent the Borrower’s financial position and the
results of its operations (ii) whether or not such Officer has knowledge of the
occurrence of any Default or Event of Default not theretofore reported and
remedied and, if so, stating in reasonable detail the facts with respect
thereto, and (iii) all relevant facts in reasonable detail to evidence, and the
computations as to, whether or not the Borrower is in compliance with the
Financial Covenants.

(c)     Collateral Reports. Within 20 days after the end of each month or more
frequently if the Lender so requires, the Borrower will deliver to the Lender,
or its designated agent, agings of the Borrower’s accounts receivable and its
accounts payable, and a calculation of the Borrower’s Accounts and Eligible
Accounts as at the end of such month or shorter time period.

(d)    Projections. No later than the last day of each fiscal year, the Borrower
will deliver to the Lender the projected balance sheets, income statements,
statements of cash flow and projected Availability for each month of the
succeeding fiscal year, each in reasonable detail. Such items will be certified
by the Borrower’s chief financial officer as being identical to the projections
used by the Borrower for internal planning purposes and be delivered with a
statement of underlying assumptions and such supporting schedules and
information as the Lender may in its discretion require.

(e)     Supplemental Reports. Weekly, or more frequently if the Lender so
requires, the Borrower will deliver to the Lender the “daily collateral
reports”, receivables schedules, collection reports, adjustment journals, a
detailed inventory report, an inventory certification report, a calculation of
the Borrower’s Inventory and Eligible Inventory, copies of invoices to account
debtors in excess of $100,000, signed and dated shipment documents and delivery
receipts for goods sold to said account debtors in excess of $100,000.



 


--------------------------------------------------------------------------------



 

(f)     Litigation. Immediately after the commencement thereof, the Borrower
will deliver to the Lender notice in writing of all litigation and of all
proceedings before any governmental or regulatory agency affecting the Borrower
(i) of the type described in Section 5.14(c) or (ii) which seek a monetary
recovery against the Borrower in excess of $100,000.

(g)    Defaults. When any Officer of the Borrower becomes aware of the
occurrence of any Default or Event of Default, the Borrower will deliver to the
Lender, no later than three days after such officer becomes aware of such
Default or Event of Default, notice of such occurrence, together with a detailed
statement by a responsible Officer of the Borrower of the steps being taken by
the Borrower to cure the effect thereof.

(h)    Plans. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, the Borrower will deliver to the Lender a
statement of the Borrower’s chief financial officer setting forth details as to
such Reportable Event and the action which the Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event to
the Pension Benefit Guaranty Corporation. As soon as possible, and in any event
within 10 days after the Borrower fails to make any quarterly contribution
required with respect to any Pension Plan under Section 412(m) of the IRC, the
Borrower will deliver to the Lender a statement of the Borrower’s chief
financial officer setting forth details as to such failure and the action which
the Borrower proposes to take with respect thereto, together with a copy of any
notice of such failure required to be provided to the Pension Benefit Guaranty
Corporation. As soon as possible, and in any event within ten days after the
Borrower knows or has reason to know that it has or is reasonably expected to
have any liability under Sections 4201 or 4243 of ERISA for any withdrawal,
partial withdrawal, reorganization or other event under any Multiemployer Plan,
the Borrower will deliver to the Lender a statement of the Borrower’s chief
financial officer setting forth details as to such liability and the action
which the Borrower proposes to take with respect thereto.

(i)     Disputes. Promptly upon knowledge thereof, the Borrower will deliver to
the Lender notice of (i) any disputes or claims by the Borrower’s customers
exceeding $250,000 individually or $500,000 in the aggregate during any fiscal
year; (ii) credit memos exceeding $350,000 individually; and (iii) any goods
returned to or recovered by the Borrower exceeding $350,000 individually, except
for goods returned in the ordinary course of business under a stock rotation
arrangement.

(j)     Officers and Directors. Promptly upon knowledge thereof, the Borrower
will deliver to the Lender notice any change in the persons constituting the
Borrower’s Officers and Directors.

(k)    Collateral. Promptly upon knowledge thereof, the Borrower will deliver to
the Lender notice of any loss of or material damage to any Collateral or of any
substantial adverse change in any Collateral or the prospect of payment thereof.

(l)     Commercial Tort Claims. Promptly upon knowledge thereof, the Borrower
will deliver to the Lender notice of any commercial tort claims it may bring
against any Person, including the name and address of each defendant, a summary
of the facts, an estimate of the Borrower’s damages, copies of any complaint or
demand letter submitted by the Borrower, and such other information as the
Lender may request.

(m)

Intellectual Property.

(i)     Except for acquisitions in the ordinary course of business, the Borrower
will give the Lender 30 days prior written notice of its intent to acquire
material Intellectual Property Rights. Except for dispositions in the ordinary
course of business and transfers permitted under 0, the Borrower will give the
Lender 30 days prior written notice of its intent to dispose of material
Intellectual Property Rights and upon request shall provide the Lender with
copies of all proposed documents and agreements concerning such rights.

(ii)    Promptly upon knowledge thereof, the Borrower will deliver to the Lender
notice of (A) any Infringement of its Intellectual Property Rights by others,
(B) claims that the Borrower is Infringing another Person’s Intellectual
Property Rights and (C) any threatened cancellation, termination or material
limitation of its Intellectual Property Rights.



 


--------------------------------------------------------------------------------



 

(iii)   Promptly upon receipt, the Borrower will give the Lender copies of all
registrations and filings with respect to its Intellectual Property Rights.

(n)    Reports to Owners. Promptly upon their distribution, the Borrower will
deliver to the Lender copies of all financial statements, reports and proxy
statements which the Borrower shall have sent to its Owners.

(o)    SEC Filings. Promptly after the sending or filing thereof, the Borrower
will deliver to the Lender copies of all regular and periodic reports which the
Borrower shall file with the Securities and Exchange Commission or any national
securities exchange.

(p)    Tax Returns of Borrower. As soon as possible, and in any event no later
than 30 days after they are due to be filed, copies of the state and federal
income tax returns and all schedules thereto of Borrower.

(q)    Financial Statements of Guarantors. As soon as available, and in any
event within 90 days after the end of each fiscal year of each Guarantor, the
Borrower will deliver, or cause to be delivered, to the Lender, such Guarantor’s
unaudited financial statements, prepared in accordance with GAAP; provided,
however, that so long as Ecrix Corporation has no material assets and conducts
no material business, the Borrower shall not be required to deliver financial
statements for that entity.

(r)     Violations of Law. Promptly upon knowledge thereof, the Borrower will
deliver to the Lender notice of the Borrower’s violation of any law, rule or
regulation, the non-compliance with which would reasonably be expected to have a
Material Adverse Effect on the Borrower.

(s)     Other Reports. From time to time, with reasonable promptness, the
Borrower will deliver to the Lender any and all receivables schedules, inventory
reports, collection reports, deposit records, equipment schedules, copies of
invoices to account debtors, shipment documents and delivery receipts for goods
sold, and such other material, reports, records or information as the Lender may
request.

Section 6.2

Financial Covenants.

(a)     Minimum Book Net Worth. The Borrower will maintain, as of each date set
forth below, its Book Net Worth at an amount not less than the amount set forth
opposite such date (numbers appearing between parentheses are negative):

 

Date

Minimum Book Net Worth

March 31, 2005

[...***...]

June 30, 2005

[...***...]

September 30, 2005

[...***...]

December 31, 2005 and the last day of each quarter thereafter

[...***...]

 

 

(b)    Minimum Net Income. The Borrower will achieve, as of each date set forth
below, fiscal year-to-date Net Income of not less than the amount set forth
opposite such period (numbers appearing between parentheses are negative):

 

Date

Minimum Net Income

March 31, 2005

[...***...]

June 30, 2005

[...***...]

September 30, 2005

[...***...]

December 31, 2005

[...***...]

 

 

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

(c)     Stop Loss. The Borrower will achieve, for each period described below,
Net Income of not less than the amount set forth opposite such period (numbers
appearing between parentheses are negative):

 

Period

Minimum Net Income

Month ending January 31, 2005

[...***...]

Two months ending February 28, 2005

[...***...]

Month ending April 30, 2005

[...***...]

Two months ending May 31, 2005

[...***...]

Month ending July 31, 2005

[...***...]

Two months ending August 31, 2005

[...***...]

Month ending October 31, 2005

[...***...]

Two months ending November 30, 2005

[...***...]

 

 

(d)    Capital Expenditures. The Borrower will not incur or contract to incur
Capital Expenditures of more than $[...***...] in the aggregate during its
fiscal year ending December 31, 2005.

(e)     Financial Covenant Reset. On or before December 31, 2005, the Borrower
and the Lender shall negotiate in good faith to set new Financial Covenant
levels for periods after such date, but if the Borrower and the Lender do not
agree, the Lender may designate the required amounts in its sole discretion and
the failure by the Borrower to maintain the designated amounts shall constitute
an Event of Default.

Section 6.3

Permitted Liens; Financing Statements.

(a)     The Borrower will not create, incur or suffer to exist any Lien upon any
of its assets, now owned or hereafter acquired, to secure any indebtedness;
excluding, however, from the operation of the foregoing, the following (each a
“Permitted Lien” collectively, “Permitted Liens”):

(i)     In the case of any of the Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Borrower’s business or operations as
presently conducted;

(ii)    Liens in existence on the date hereof and listed in Schedule 6.3 hereto,
securing indebtedness for borrowed money permitted under 0;

(iii)

The Security Interest and Liens created by the Security Documents; and

(iv)   Capitalized leases and purchase money Liens relating to the acquisition
of machinery and equipment of the Borrower not exceeding the lesser of cost or
fair market value thereof and so long as no Default Period is then in existence
and none would exist immediately after such acquisition.

(b)    The Borrower will not amend any financing statements in favor of the
Lender except as permitted by law. Any authorization by the Lender to any Person
to amend financing statements in favor of the Lender shall be in writing.

Section 6.4     Indebtedness. The Borrower will not incur, create, assume or
permit to exist any indebtedness or liability on account of deposits or advances
or any indebtedness for borrowed money or letters of credit issued on the
Borrower’s behalf, or any other indebtedness or liability evidenced by notes,
bonds, debentures or similar obligations, except:

 

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

 

(a)

Indebtedness arising hereunder;

(b)    Indebtedness of the Borrower in existence on the date hereof and listed
in Schedule 6.4 hereto;

(c)     Indebtedness that is subordinated to the Obligations in accordance with
a Subordination Agreement; and

(d)

Indebtedness relating to Permitted Liens described in 0.

Section 6.5     Guaranties. The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:

(a)     The endorsement of negotiable instruments by the Borrower for deposit or
collection or similar transactions in the ordinary course of business; and

(b)    Guaranties, endorsements and other direct or contingent liabilities in
connection with the obligations of other Persons, in existence on the date
hereof and listed in Schedule 6.4 hereto.

Section 6.6     Investments and Subsidiaries. The Borrower will not make or
permit to exist any loans or advances to, or make any investment or acquire any
interest whatsoever in, any other Person or Affiliate, including any partnership
or joint venture, nor purchase or hold beneficially any stock or other
securities or evidence of indebtedness of any other person or Affiliate, except:

(a)     Investments in direct obligations of the United States of America or any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America having a maturity of one year
or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2” by
Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of
one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);

(b)    Travel advances or loans to the Borrower’s Officers and employees not
exceeding at any one time an aggregate of $[...***...];

(c)

Prepaid rent not exceeding one month or security deposits;

(d)    Current investments in the Subsidiaries in existence on the date hereof
and listed in Schedule 5.5 hereto; and

(e)     Prior to notice from the Lender given during a Default Period, future
investments in Subsidiaries made in the ordinary course of business to cover
payroll, overhead, and similar recurring expenses.

Section 6.7     Dividends and Distributions. The Borrower will not declare or
pay any distributions or dividends (other than dividends payable solely in stock
of the Borrower) on any class of its stock or make any payment on account of the
purchase, redemption or other retirement of any shares of such stock, or other
securities or evidence of its indebtedness or make any distribution in respect
thereof, either directly or indirectly.

Section 6.8     Salaries. The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or
increase the salary, bonus, commissions, consultant fees or other compensation
of any Director or Officer in excess of amounts approved by Borrower’s
compensation committee of the Board.

Section 6.9

Books and Records; Collateral Examination, Inspection and Appraisals.

(a)     The Borrower will keep accurate books of record and account for itself
pertaining to the Collateral and pertaining to the Borrower’s business and
financial condition and such other matters as the Lender may from time to time
request in which true and complete entries will be made in accordance with

*Confidential Treatment Requested



 


--------------------------------------------------------------------------------



 

GAAP and, upon the Lender’s request, will permit any officer, employee,
attorney, accountant or other agent of Lender to audit, review, make extracts
from or copy any and all company and financial books and records of the Borrower
at all times during ordinary business hours, to send and discuss with account
debtors and other obligors requests for verification of amounts owed to the
Borrower, and to discuss the Borrower’s affairs with any of its Directors,
Officers, employees or agents.

(b)    The Borrower hereby irrevocably authorizes all accountants and third
parties to disclose and deliver to Lender or its designated agent, at the
Borrower’s expense, all financial information, books and records, work papers,
management reports and other information in their possession regarding the
Borrower.

(c)     The Borrower will permit the Lender or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral or any other property
of the Borrower at any time during ordinary business hours.

(d)    The Lender may also, from time to time, obtain an appraisal of Inventory
by an appraiser acceptable to the Lender in its sole discretion, which
appraisals shall be at the Borrower’s expense if conducted during any Default
Period, and at the Lender’s expense at all other times.

Section 6.10

Account Verification.

(a)     The Lender or its agent may at any time and from time to time send or
require the Borrower to send requests for verification of accounts or notices of
assignment to account debtors and other obligors. The Lender or its agent may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.

(b)    The Borrower shall pay when due each account payable due to a Person
holding a Permitted Lien (as a result of such payable) on any Collateral, except
for a Permitted Lien that is subordinated to the Lender pursuant to a
Subordination Agreement.

Section 6.11

Compliance with Laws.

(a)     The Borrower shall (i) comply with the requirements of applicable laws
and regulations, the non-compliance with which would materially and adversely
affect its business or its financial condition and (ii) use and keep the
Collateral, and require that others use and keep the Collateral, only for lawful
purposes, without violation of any federal, state or local law, statute or
ordinance.

(b)    Without limiting the foregoing undertakings, the Borrower specifically
agrees that it will comply, and cause each Subsidiary to comply, with all
applicable Environmental Laws and obtain and comply with all permits, licenses
and similar approvals required by any Environmental Laws, and will not generate,
use, transport, treat, store or dispose of any Hazardous Substances in such a
manner as to create any material liability or obligation under the common law of
any jurisdiction or any Environmental Law.

(c)     Borrower shall (a) ensure, and cause each Subsidiary to ensure, that no
Owner of more than 25% of the Borrower’s outstanding stock shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Credit Facility or any other financial
accommodation from Lender to violate any of the foreign asset control
regulations of OFAC or other applicable law, (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended from time to time, and (d) otherwise comply with the USA Patriot Act
as required by federal law and Lender’s policies and practices.

Section 6.12   Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law



 


--------------------------------------------------------------------------------



 

become a Lien upon any properties of the Borrower; provided, that the Borrower
shall not be required to pay any such tax, assessment, charge or claim whose
amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.

Section 6.13

Maintenance of Properties.

(a)     The Borrower will keep and maintain the Collateral and all of its other
properties necessary or useful in its business in good condition, repair and
working order (normal wear and tear excepted) and will from time to time replace
or repair any worn, defective or broken parts; provided, however, that nothing
in this 0 shall prevent the Borrower from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in the
Borrower’s judgment, desirable in the conduct of the Borrower’s business and not
disadvantageous in any material respect to the Lender. The Borrower will take
all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights.

(b)    The Borrower will defend the Collateral against all Liens, claims or
demands of all Persons (other than the Lender) claiming the Collateral or any
interest therein. The Borrower will keep all Collateral free and clear of all
Liens except Permitted Liens. The Borrower will take all commercially reasonable
steps necessary to prosecute any Person Infringing its Intellectual Property
Rights and to defend itself against any Person accusing it of Infringing any
Person’s Intellectual Property Rights.

Section 6.14   Insurance. The Borrower will obtain and at all times maintain
insurance with insurers acceptable to Lender, in such amounts, on such terms
(including any deductibles) and against such risks as may from time to time be
required by the Lender, but in all events in such amounts and against such risks
as is usually carried by companies engaged in similar business and owning
similar properties in the same general areas in which the Borrower operates.
Without limiting the generality of the foregoing, the Borrower will at all times
maintain business interruption insurance including coverage for force majeure
and keep all tangible Collateral insured against risks of fire (including
so-called extended coverage), theft, collision (for Collateral consisting of
motor vehicles) and such other risks and in such amounts as the Lender may
reasonably request, with any loss payable to the Lender to the extent of its
interest, and all policies of such insurance shall contain a lender’s loss
payable endorsement for the Lender’s benefit. All policies of liability
insurance required hereunder shall name the Lender as an additional insured.

Section 6.15   Preservation of Existence. The Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.

Section 6.16   Delivery of Instruments, etc. Upon request by the Lender, the
Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the Borrower.

Section 6.17   Sale or Transfer of Assets; Suspension of Business Operations.
The Borrower will not sell, lease, assign, transfer or otherwise dispose of
(i) the stock of any Subsidiary, (ii) all or a substantial part of its assets,
or (iii) any Collateral or any interest therein (whether in one transaction or
in a series of transactions) to any other Person other than the sale of
Inventory in the ordinary course of business, and will not liquidate, dissolve
or suspend business operations. The Borrower will not transfer any part of its
ownership interest in any Intellectual Property Rights and will not permit any
agreement under which it has licensed Licensed Intellectual Property to lapse,
except that the Borrower may transfer such rights or permit such agreements to
lapse if it shall have reasonably determined that the applicable Intellectual
Property Rights are no longer useful in its business. If the Borrower transfers
any Intellectual Property Rights for value, the Borrower will pay over the
proceeds to the Lender for application to the Obligations. The Borrower will not
license any other Person to use any of the Borrower’s Intellectual Property
Rights, except that the Borrower may grant licenses in the ordinary course of
its business in connection with sales of Inventory or provision of services to
its customers.

Section 6.18   Consolidation and Merger; Asset Acquisitions. The Borrower will
not consolidate with or merge into any Person, or permit any other Person to
merge into it, or acquire (in a transaction analogous in purpose or effect to a
consolidation or merger) all or substantially all the assets of any other
Person; provided, however, that



 


--------------------------------------------------------------------------------



 

Ecrix Corporation may merge into the Borrower so long as (a) the Borrower is the
surviving entity in such merger, (b) the Borrower’s name is unchanged, and (c)
the Borrower does not assume any material liabilities in connection with such
merger.

Section 6.19   Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

Section 6.20   Restrictions on Nature of Business. The Borrower will not engage
in any line of business materially different from that presently engaged in by
the Borrower and will not purchase, lease or otherwise acquire assets not
related to its business.

Section 6.21   Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.

Section 6.22   Discounts, etc. After notice from the Lender given during a
Default Period, the Borrower will not grant any discount, credit or allowance to
any customer of the Borrower or accept any return of goods sold. During a
Default Period, the Borrower will not at any time modify, amend, subordinate,
cancel or terminate the obligation of any account debtor or other obligor of the
Borrower.

Section 6.23   Plans. Unless disclosed to the Lender pursuant to 0, neither the
Borrower nor any ERISA Affiliate will (i) adopt, create, assume or become a
party to any Pension Plan, (ii) incur any obligation to contribute to any
Multiemployer Plan, (iii) incur any obligation to provide post-retirement
medical or insurance benefits with respect to employees or former employees
(other than benefits required by law) or (iv) amend any Plan in a manner that
would materially increase its funding obligations.

Section 6.24   Place of Business; Name. Unless the Borrower has given 30 days’
prior written notice to the Lender and provided to the Lender a landlord’s
disclaimer acceptable to the Lender in its sole discretion with respect to any
new location, the Borrower will not transfer its chief executive office or
principal place of business, or move, relocate, close or sell any business
location. The Borrower will not permit any tangible Collateral or any records
pertaining to the Collateral to be located in any state or area in which, in the
event of such location, a financing statement covering such Collateral would be
required to be, but has not in fact been, filed in order to perfect the Security
Interest. The Borrower will not change its name or jurisdiction of organization.

Section 6.25   Constituent Documents; S Corporation Status. The Borrower will
not change its name. The Borrower will not amend its Constituent Documents in
any manner that would result in material adverse change in the Lender’s ability
to collect the Obligations, exercise rights in the Collateral, or enforce its
rights under the Loan Documents. The Borrower will not become an S Corporation.

Section 6.26   Performance by the Lender. If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this 0 or
elsewhere herein, and if such failure shall continue for a period of ten
calendar days after the Lender gives the Borrower written notice thereof (or in
the case of the agreements contained in 0 and 0, immediately upon the occurrence
of such failure, without notice or lapse of time), the Lender may, but need not,
perform or observe such covenant on behalf and in the name, place and stead of
the Borrower (or, at the Lender’s option, in the Lender’s name) and may, but
need not, take any and all other actions which the Lender may reasonably deem
necessary to cure or correct such failure (including the payment of taxes, the
satisfaction of Liens, the performance of obligations owed to account debtors or
other obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments); and the Borrower shall thereupon pay to the Lender on demand
the amount of all monies expended and all costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Lender in
connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Lender, together with interest
thereon from the date expended or incurred at the Default Rate. To facilitate
the Lender’s performance or observance of such covenants of the Borrower, the
Borrower hereby irrevocably appoints the Lender, or the Lender’s delegate,
acting alone, as the Borrower’s attorney in fact (which appointment is coupled
with an interest) with the right (but not the duty) from time to time to create,
prepare, complete, execute, deliver,



 


--------------------------------------------------------------------------------



 

endorse or file in the name and on behalf of the Borrower any and all
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by the Borrower under this 0.

ARTICLE VII

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

Section 7.1     Events of Default. “Event of Default”, wherever used herein,
means any one of the following events:

(a)

Default in the payment of any Obligations when they become due and payable;

(b)    Default in the performance, or breach, of any covenant or agreement of
the Borrower contained in this Agreement;

(c)     The existence of any Overadvance arising as the result of any reduction
in the Borrowing Base, or that arises in any manner and on terms not otherwise
approved of in advance by Lender;

(d)

A Change of Control shall occur;

(e)     Any Guarantor shall be or become insolvent, or the Borrower or any
Guarantor shall admit in writing its or his inability to pay its or his debts as
they mature, or make an assignment for the benefit of creditors; or the Borrower
or any Guarantor shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or him or for all or any substantial part of
its or his property; or such receiver, trustee or similar officer shall be
appointed without the application or consent of the Borrower or such Guarantor,
as the case may be; or the Borrower or any Guarantor shall institute (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it or him under the laws of any jurisdiction; or
any such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower or any such Guarantor; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any Guarantor; provided,
however, that Ecrix Corporation may be dissolved if the effect thereof is to
transfer substantially all of its assets to the Borrower;

(f)     A petition shall be filed by or against the Borrower or any Guarantor
under the United States Bankruptcy Code naming the Borrower or such Guarantor as
debtor;

(g)    Any representation or warranty made by the Borrower in this Agreement, by
any Guarantor in any guaranty delivered to the Lender, or by the Borrower (or
any of its Officers) or any Guarantor in any agreement, certificate, instrument
or financial statement or other statement contemplated by or made or delivered
pursuant to or in connection with this Agreement or any such guaranty shall
prove to have been incorrect in any material respect when deemed to be
effective;

(h)    The rendering against the Borrower of an arbitration award, final
judgment, decree or order for the payment of money in excess of $10,000 and the
continuance of such arbitration award, judgment, decree or order unsatisfied and
in effect for any period of 30 consecutive days without a stay of execution;

(i)     A default under any bond, debenture, note or other evidence of material
indebtedness of the Borrower owed to any Person other than the Lender, or under
any indenture or other instrument under which any such evidence of indebtedness
has been issued or by which it is governed, or under any material lease or other
material contract (including, without limitation, the Media Distribution
Agreement dated as of November 7, 2003, by and between the Borrower and Imation
Corp.), and the expiration of the applicable period of grace, if any, specified
in such evidence of indebtedness, indenture, other instrument, lease or
contract, unless all applicable defaults have been waived;



 


--------------------------------------------------------------------------------



 

(j)     Any Reportable Event, which the Lender determines in good faith is
reasonably likely to constitute grounds for the termination of any Pension Plan
or for the appointment by the appropriate United States District Court of a
trustee to administer any Pension Plan, shall have occurred and be continuing
30 days after written notice to such effect shall have been given to the
Borrower by the Lender; or a trustee shall have been appointed by an appropriate
United States District Court to administer any Pension Plan; or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; or the
Borrower or any ERISA Affiliate shall have filed for a distress termination of
any Pension Plan under Title IV of ERISA; or the Borrower or any ERISA Affiliate
shall have failed to make any quarterly contribution required with respect to
any Pension Plan under Section 412(m) of the IRC, which the Lender determines in
good faith is reasonably likely, by itself, or in combination with any such
failures that the Lender may determine are likely to occur in the future, to
result in the imposition of a Lien on the Borrower’s assets in favor of the
Pension Plan; or any withdrawal, partial withdrawal, reorganization or other
event occurs with respect to a Multiemployer Plan which results or could
reasonably be expected to result in a material liability of the Borrower to the
Multiemployer Plan under Title IV of ERISA;

(k)

An event of default shall occur under any Security Document;

(l)     The Borrower shall liquidate, dissolve, terminate or suspend its
business operations or otherwise fail to operate its business in the ordinary
course, merge with another organization unless Borrower is the surviving entity;
or sell or attempt to sell all or substantially all of its assets, without the
Lender’s prior written consent;

(m)   Default in the payment of any amount owed by the Borrower to the Lender
other than any indebtedness arising hereunder, and the expiration of the
applicable period of grace, if any, specified in such evidence of indebtedness,
unless all applicable defaults have been waived;

(n)    Any Guarantor shall repudiate, purport to revoke or fail to perform his,
her or its obligations under his, her or its guaranty, any individual Guarantor
shall die or any other Guarantor shall cease to exist; provided, however, that
Ecrix Corporation may be dissolved if the effect thereof is to transfer
substantially all of its assets to the Borrower;

(o)    The Borrower shall take or participate in any action which would be
prohibited under the provisions of any Subordination Agreement or make any
payment on the Subordinated Indebtedness (as defined in any Subordination
Agreement) that any Person was not entitled to receive under the provisions of
such Subordination Agreement;

(p)    Any event or circumstance with respect to the Borrower shall occur such
that the Lender shall believe in good faith that the prospect of payment of all
or any part of the Obligations or the performance by the Borrower under the Loan
Documents is impaired or any material adverse change in the business or
financial condition of the Borrower shall occur; or

(q)    Any breach, default or event of default by or attributable to any
Subsidiary under any agreement between such Subsidiary and the Lender shall
occur.

(r)     The conviction of any Director, Officer or Guarantor for a felony
offence under state or federal law.

Section 7.2     Rights and Remedies. During any Default Period, the Lender may
exercise any or all of the following rights and remedies:

(a)     The Lender may, by notice to the Borrower, declare the Commitment to be
terminated, whereupon the same shall forthwith terminate;

(b)    The Lender may, by notice to the Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives;



 


--------------------------------------------------------------------------------



 

(c)     The Lender may, without notice to the Borrower and without further
action, apply any and all money owing by the Lender to the Borrower to the
payment of the Obligations;

(d)    The Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;

(e)     The Lender may make demand upon the Borrower and, forthwith upon such
demand, the Borrower will pay to the Lender in immediately available funds for
deposit in the Special Account pursuant to 0 an amount equal to the aggregate
maximum amount available to be drawn under all Letters of Credit then
outstanding, assuming compliance with all conditions for drawing thereunder;

(f)

The Lender may exercise and enforce its rights and remedies under the Loan
Documents;

(g)    The Lender may, without regard to any waste, adequacy of the security or
solvency of the Borrower, apply for the appointment of a receiver of the
Collateral, to which appointment the Borrower hereby consents, whether or not
foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and

(h)    The Lender may exercise any other rights and remedies available to it by
law or agreement.

Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in 0 or 0, the Obligations shall be immediately due and payable
automatically without presentment, demand, protest or notice of any kind. If the
Lender sells any of the Collateral on credit, the Obligations will be reduced
only to the extent of payments actually received. If the purchaser fails to pay
for the Collateral, the Lender may resell the Collateral and shall apply any
proceeds actually received to the Obligations.

Section 7.3     Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in 0) at least ten calendar days before the date
of intended disposition or other action.

ARTICLE VIII

MISCELLANEOUS

Section 8.1     No Waiver; Cumulative Remedies; Compliance with Laws. No failure
or delay by the Lender in exercising any right, power or remedy under the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under the
Loan Documents. The remedies provided in the Loan Documents are cumulative and
not exclusive of any remedies provided by law. The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.

Section 8.2     Amendments, Etc. No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender and the Borrower,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.



 


--------------------------------------------------------------------------------



 

Section 8.3     Notices; Communication of Confidential Information; Requests for
Accounting. Except as otherwise expressly provided herein, all notices,
requests, demands and other communications provided for under the Loan Documents
shall be in writing and shall be (a) personally delivered, (b) sent by first
class United States mail, (c) sent by overnight courier of national reputation,
(d) transmitted by telecopy, or (e) sent as electronic mail, in each case
delivered or sent to the party to whom notice is being given to the business
address, telecopier number, or e mail address set forth below next to its
signature or, as to each party, at such other business address, telecopier
number, or e mail address as it may hereafter designate in writing to the other
party pursuant to the terms of this Section. All such notices, requests, demands
and other communications shall be deemed to be an authenticated record
communicated or given on (a) the date received if personally delivered, (b) when
received if delivered by mail, (c) the date received if delivered by overnight
courier, or (d) the date of transmission if sent by telecopy or by e mail,
except that notices or requests delivered to the Lender pursuant to any of the
provisions of Article II of this Agreement shall not be effective until received
by the Lender. All notices, financial information, or other business records
sent by either party to this Agreement may be transmitted, sent, or otherwise
communicated via such medium as the sending party may deem appropriate and
commercially reasonable; provided, however, that the risk that the
confidentiality or privacy of such notices, financial information, or other
business records sent by either party may be compromised shall be borne
exclusively by the Borrower unless such compromise is caused by the Lender’s
gross negligence or willful misconduct. All requests for an accounting under
Section 9-210 of the UCC (i) shall be made in a writing signed by a Person
authorized under 0, (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation, (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210. The Borrower
requests that the Lender respond to all such requests which on their face appear
to come from an authorized individual and releases the Lender from any liability
for so responding. The Borrower shall pay the Lender the maximum amount allowed
by law for responding to such requests.

Section 8.4     Further Documents. The Borrower will from time to time execute,
deliver, endorse and authorize the filing of any and all instruments, documents,
conveyances, assignments, security agreements, financing statements, control
agreements and other agreements and writings that the Lender may reasonably
request in order to secure, protect, perfect or enforce the Security Interest or
the Lender’s rights under the Loan Documents (but any failure to request or
assure that the Borrower executes, delivers, endorses or authorizes the filing
of any such item shall not affect or impair the validity, sufficiency or
enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

Section 8.5     Costs and Expenses. The Borrower shall pay on demand all
reasonable costs and expenses, including reasonable attorneys’ fees incurred by
the Lender in connection with the Obligations, this Agreement, the Loan
Documents, any Letter of Credit and any other document or agreement related
hereto or thereto, and the transactions contemplated hereby, including all such
costs, expenses and fees incurred in connection with the negotiation,
preparation, execution, amendment, administration, performance, collection and
enforcement of the Obligations and all such documents and agreements and the
creation, perfection, protection, satisfaction, foreclosure or enforcement of
the Security Interest.

Section 8.6     Indemnity. In addition to the payment of expenses pursuant to
Section 8.6, the Borrower shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees and agents of the foregoing (the “Indemnitees”)
from and against any of the following (collectively, “Indemnified Liabilities”):

(i)     Any and all transfer taxes, documentary taxes, assessments or charges
made by any governmental authority by reason of the execution and delivery of
the Loan Documents or the making of the Advances;

(ii)    Any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in 0 proves to be incorrect in any
respect or as a result of any violation of the covenant contained in 0; and



 


--------------------------------------------------------------------------------



 

(iii)   Any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other investigative, administrative or judicial proceedings,
whether or not such Indemnitee shall be designated a party thereto, which may be
imposed on, incurred by or asserted against any such Indemnitee, in any manner
related to or arising out of or in connection with the making of the Advances
and the Loan Documents or the use or intended use of the proceeds of the
Advances. Notwithstanding the foregoing, the Borrower shall not be obligated to
indemnify any Indemnitee for any Indemnified Liability caused by the gross
negligence or willful misconduct of such Indemnitee.

If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s obligation
under this Section 8.6 shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder.

Section 8.7     Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the Lender’s participants, successors or assigns.

Section 8.8     Execution in Counterparts; Telefacsimile Execution. This
Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

Section 8.9     Retention of Borrower’s Records. The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than 30 days after receipt by the
Lender. If there is a special need to retain specific records, Borrower must
inform Lender of its need to retain those records with particularity, which must
be delivered in accordance with the notice provisions of 0 of this Agreement
within 30 days of Lender taking control of same.

Section 8.10   Binding Effect; Assignment; Complete Agreement; Sharing
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs which the Borrower could assert
against the Lender. This Agreement shall also bind all Persons who become a
party to this Agreement as a borrower. This Agreement, together with the Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, this Agreement shall
control. Without limiting the Lender’s right to share information regarding the
Borrower and its Affiliates with the Lender’s participants, accountants, lawyers
and other advisors, the Lender and Wells Fargo Bank may share any and all
information they may have in their possession regarding the Borrower and its
Affiliates, and the Borrower waives any right of confidentiality it may have
with respect to such sharing of information.

Section 8.11   Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.



 


--------------------------------------------------------------------------------



 

Section 8.12   Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

Section 8.13   Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The
Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Colorado . The
parties hereto hereby (i) consent to the personal jurisdiction of the state and
federal courts located in the State of Colorado in connection with any
controversy related to this Agreement; (ii) waive any argument that venue in any
such forum is not convenient; (iii) agree that any litigation initiated by the
Lender or the Borrower in connection with this Agreement or the other Loan
Documents may be venued in either the state or federal courts located in the
City and County of Denver, Colorado; and (iv) agree that a final judgment in any
such suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

THE BORROWER AND LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR
IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

Borrower’s Initials; Lender’s Initials;

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

Exabyte Corporation

2108 55th Street
Boulder, Colorado 80301
Telecopier: [...***...]
Attention: [...***...]
e-mail: [...***...]

 

EXABYTE CORPORATION




By ________________________________

Carroll A. Wallace, Chief Financial Officer

 

Wells Fargo Business Credit, Inc.
MAC C7300-210
1740 Broadway
Denver, Colorado 80274
Telecopier: [...***...]
Attention: [...***...]
e-mail: [...***...]

 

WELLS FARGO BUSINESS CREDIT, INC.



By ___________________________________
Aida Sunglao-Canlas, Assistant Vice President

 

*Confidential Treatment Requested

 

 

 